J-S56002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SCOTT TRAVALINE                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ESTATE OF KATHLEEN KRIEBEL                 :   No. 296 EDA 2020
    CHARLENE CASSEL                            :

               Appeal from the Order Dated December 16, 2019
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                             No(s): 2011-X2525


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                             Filed: March 11, 2021

        Scott Travaline (Appellant or Petitioner) appeals pro se from the

December 16, 2019 order1 issued by the Montgomery County Orphans’ Court,

which confirmed the First and Final Account submitted by Charlene A. Cassel

(Cassel), Executrix of the Estate of Kathleen Kriebel (Decedent). After review,

we dismiss.

        Decedent died on June 29, 2010. Her will, dated April 26, 2006, was

probated on August 1, 2011.            On October 27, 2015, Appellant, who was

Decedent’s nephew, filed objections, and on March 18, 2019, a hearing was


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The December 16, 2019 order was entered on the trial court docket on
December 17, 2019.
J-S56002-20



held before the orphans’ court. In its opinion, the court provided its reasons

for overruling Appellant’s objections, and its order confirmed the First and

Final Account.      The court set forth the relevant facts and history of this

matter,2 as follows:

              For forty years, Decedent and her husband, Charles Kriebel,
       Sr., lived at 1052 Ridge Road in Skippack, PA (“property”)[,]
       where Mr. Kriebel used an adjacent structure to run an appliance
       repair business. The couple also collected and stored vintage
       items throughout the house, including the basement and attic.

             When Mr. Kriebel died in 2006, Decedent moved away,
       leaving behind a residence and adjacent structure full of personal
       property.    Although Decedent’s son, Charles Kriebel, Jr.,
       continued to use the repair area, the residence remained
       unoccupied until November 2008[,] when Petitioner began the
       process of moving in. Petitioner completely moved into the
       residence in February 2009.

              Decedent allowed Petitioner to live in the residence rent-
       free with the understanding that he would remain current with
       property tax payments and that he would make needed repairs to
       the residence. There was no agreement between Petitioner and
       Decedent regarding the disposition of Decedent’s personal
       property during his use of her residence. In the months leading
       up to [a] fire [that occurred at the premises on March 11, 2011],
       Petitioner made two payments on the residential insurance policy
       that was owned by the estate.

            Upon moving into the residence, Petitioner began to use the
       property for his business purposes, bringing in non-appraised flea
____________________________________________


2 Appellant previously had filed an appeal to this Court in this case, following
a trial on July 31, 2012. In that matter, Appellant requested specific
performance in an attempt to enforce “an alleged written agreement of sale
or, in the alternative, enforcement of an oral contract pursuant to an exception
to the statute of frauds.” Estate of: Kathleen Kriebel, Dec’d, 2885 EDA
2012, unpublished memorandum at 1 (Pa. Super. filed Oct. 25, 2013). After
review, this Court concluded that Appellant had failed to establish entitlement
to specific performance.

                                           -2-
J-S56002-20


     market, yard sale[,] and auction sale items to store for his planned
     antiques business. Petitioner made no significant efforts to
     distinguish his business property from the personal property
     belonging to Decedent or her family members. Petitioner claims
     that one or two months before the March 2011 fire, he took photos
     of his property for “inventory for taxes to show what I had
     bought.” This inventory was not reflected in his 2011 federal
     income tax return as business property. Despite the fire and
     consequential loss of his business inventory in March 2011,
     Petitioner’s 2011 federal income tax return denotes there were no
     changes in inventory from the previous year. The return does not
     list a value for the business inventory.

           During his residency, Petitioner also sold plants, antiques[,]
     and produce on the property. Petitioner described his businesses
     as “cash and carry” businesses, although his 2011 income tax
     return identifies his business as “landscaping.”

            Petitioner remained in the residence after Decedent’s death
     on June 29, 2010. In her will, Decedent named her daughter,
     Charlene Cassel, as executrix.        After Decedent’s death, the
     relationship between Petitioner and Decedent’s children became
     contentious, with numerous disputes over ownership of personal
     property and the use of real estate property. No evidence was
     presented at trial regarding a written or verbal rental agreement
     between Petitioner and the estate from Decedent’s date of death
     to Petitioner’s eviction from the property in March 2011 due to the
     fire.

            Petitioner’s evidence was viewed by this court as suspect.
     Petitioner’s aforementioned statements at trial[,] which contradict
     his federal income tax return[,] significantly diminish his
     credibility as a witness.       Petitioner’s evasive responses to
     questions regarding the accuracy of his income reporting for tax
     purposes were never clarified, leading this court to contemplate
     Petitioner’s honesty.     Petitioner’s stated lack of knowledge
     regarding the outcome of his State Farm insurance claim strongly
     tested this court’s assessment of his character: Surely[,] if the
     insurance claim was granted, Petitioner would not be pursuing the
     claim to recover for the same items in this court.

Orphans’ Court Opinion, 12/16/19, at 2-4 (citations to the record omitted).

     The court further noted:


                                    -3-
J-S56002-20


      The [E]state received $118,000 from the insurance company for
      damages caused by the fire. Petitioner’s claim to the insurance
      company for his personal items was denied. Petitioner seeks to
      recover from the estate the value of his personal property lost in
      the fire.    The sum of damages sought by Petitioner is
      approximately $127,000.

Id. at 2.

      Following the court’s denial of Appellant’s objections and its confirmation

of the Account, Appellant filed this appeal to our Court, raising nine issues for

our review, which extend over 6½ pages of his brief. The Pennsylvania Rules

of Appellate Procedure direct that in a Statement of Questions Involved in an

appellant’s brief:

      The statement of the question involved must state concisely the
      issues to be resolved, expressed in the terms and circumstances
      of the case but without unnecessary detail. The statement will be
      deemed to include every subsidiary question fairly comprised
      therein.

Pa.R.A.P. 2116(a).    Appellant has failed to comply with this Rule.          As an

example of this failure, we reproduce Appellant’s fourth issue verbatim, which

is one of the more concise issues set forth by Appellant.

      The Insurance company paid $118,135.90 for the Contents of said
      property of the Estate. At trial Executrix Cassel (exhibit 2a,b,c,d)
      States That She could only identify $9,924.57 of the contents that
      belonged to the Estate. Why did the trial court deny Travaline his
      Claim for $93,884.00 interior goods, $37,668.00 exterior Property
      (pictures and lists of inventory exhibit 4a thru e,10,11 Her honor
      and appellees at Trial court had pictures certified (exhibits 5a thru
      I,10,11). Was this an error of law and or an abuse of discretion
      against Mr Travaline by the Trial Court? Why wasn’t his claim
      honored?




                                      -4-
J-S56002-20


Appellant’s brief at 6. However, if Appellant’s failure did not extend beyond

Rule 2116(a), this Court could overlook the violation of this Rule.

Unfortunately for Appellant, that is not the situation.

      Initially, we note that Pa.R.A.P. 2101 provides that:

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the appeal
      or other matter may be quashed or dismissed.

      In addition to Appellant’s lack of compliance as to his stated issues, he

failed to comply with Pa.R.A.P. 2115, which requires that the text of the order

appealed from to be “set forth verbatim” in the brief. Furthermore, Appellant

failed to file a reproduced record; rather, he attaches numerous documents to

his brief, some of which are not a part of the certified record. See Pa.R.A.P.

2188 (“If an appellant fails to file his designation of [the] reproduced record,

brief or any required reproduced record within the time prescribed by these

rules, … an appellee may move for dismissal of the matter.”). The Estate

points out this and other errors in its brief. See Estate’s brief at 2. Also see

Rosselli v. Rosselli, 750 A.2d 355 (Pa. Super. 2000).

      Additionally, Appellant’s argument section of his brief extends from page

19 through page 24 and fails to comply with Pa.R.A.P. 2119(a), which states:

            General rule. The argument shall be divided into as many
            parts as there are question to be argued; and shall have at
            the head of each part—in distinctive type or in type
            distinctively displayed—the particular point treated therein,


                                      -5-
J-S56002-20


            followed by discussion and citation of authorities as are
            deemed pertinent.

The argument section of Appellant’s brief is not at all subdivided; nor are

headings used to identify the issues addressed. Rather, Appellant sets forth

confusing and incomprehensible arguments that are not directed or identified

as addressing any of the alleged issues purportedly raised.     “The Rules of

Appellate Procedure state unequivocally that each question an appellant raises

is to be supported by discussion and analysis of pertinent authority.” Giant

Food Stores, LLC v. THF Silver Spring Dev., L.P., 959 A.2d 438, 444 (Pa.

Super. 2008).

      We simply cannot overlook all of these errors. Because Appellant has

failed to comply in substantial respects with the Rules of Appellate Procedure,

we are unable to perform effective appellate review and, thus, we are

compelled to dismiss Appellant’s appeal.

      Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/21




                                     -6-